Citation Nr: 1424178	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  12-02 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The appellant served in the Army Reserve and had active duty for training from September 1995 to November 1995.  He had active duty service from January 2004 to May 2005.  A BIRIS print-out shows the Veteran also had active duty service from July 1997 to November 1997.  The Veteran also had National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of the hearing testimony is in the claims file.

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  A transcript of the December 2012 Board hearing, the Veteran's March 2012 statement, and VA treatment records from 2006 are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1.. In a rating decision in April 2007, the RO denied the claim of entitlement to service connection for a bilateral hearing loss disability.  

2. The Veteran did not appeal the April 2007 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim of service connection for a bilateral hearing loss disability.  

3. The evidence presented since the rating decision by the RO in April 2007 does not relate to an unestablished fact necessary to substantiate the claim of service connection for a bilateral hearing loss disability.  The evidence submitted is redundant or cumulative.


CONCLUSIONS OF LAW

1. The rating decision in April 2007, denying service connection for a bilateral hearing loss disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.156 (2013).

2. The evidence presented since the rating decision by the RO in April 2007, denying service connection for a bilateral hearing loss disability, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in November 2010.  

The November 2010 VCAA notice included the type of evidence needed to substantiate the underlying claim of service connection, namely, evidence of a current disability; evidence of an injury or disease in service or an event in service, causing or aggravating injury or disease; evidence of a relationship between the current disability and the injury, disease, or event in service.  The VCAA notice letter also included the type of evidence needed to reopen the claim of service connection, that is, new and material evidence, namely, evidence not previously considered, which was not redundant or cumulative of evidence previously considered and pertained to the reasons the claim was previously denied.  The letter informed the Veteran that his claim of service connection for a bilateral hearing loss disability was denied because his pre-existing hearing loss was not aggravated by his military noise exposure.  The letter stated that the evidence he is to submit relates to the facts his claim was previously denied.  The Veteran was notified of the evidence that VA would obtain and the evidence that he could submit.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and material evidence necessary to reopen a service connection claim); and of Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006) (disability ratings and the effective date of the claim).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, VA medical records, private medical records, and records from the Social Security Administration (SSA) have been associated with the file.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

During the December 2012 Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  Potential evidentiary defects were identified and the Veteran was provided an opportunity to cure the defects.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. 
§ 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Application to Reopen

In April 2007, the RO denied service connection for a bilateral hearing loss disability based on the determination that the Veteran's preexisting hearing loss disability was not aggravated by his military noise exposure.  After the RO notified the Veteran of the adverse determination and of his procedural and appellate rights in April 2007, the Veteran did not initiate an appeal and the April 2007 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105.  Under the provisions of 38 C.F.R. § 3.156(b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless the decision is reconsidered.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received with one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).  In the instant case new and material evidence was not received within one year of the date the Veteran was notified that his claim was denied.

Although the prior rating decision is final, it may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion). 

At the time of the April 2007 rating decision the evidence of record consisted of lay statements, service treatment records, post-service medical records, and a March 2007 VA examination.  In the claim for service connection for a bilateral hearing loss disability received in November 2006, the Veteran indicated that his hearing loss is related to service as he was a mechanic in an aviation unit and had noise exposure.  In a statement received in December 2006, the Veteran's fellow serviceman stated that the Veteran served in Afghanistan during his period of service from 2004 to 2005 and was continuously subjected to high noise levels as a helicopter crew chief.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Service records show that on the June 1995 enlistment examination during Reserve service the Veteran had left ear hearing loss as he had 45 decibels at 2000 Hertz in his left ear.  His right ear hearing acuity did not show hearing loss as defined by 38 C.F.R. § 3.385.  A May 2003 audiogram from the Veteran's National Guard service shows a bilateral hearing loss disability as the Veteran had 55 decibels at 2000 Hertz in his right ear and 70 decibels in his left ear.  During the Veteran's period of active duty service from January 2004 to May 2005 audiograms dated in January 2004 and April 2005 show a bilateral hearing loss disability.  

A VA audiology consult in October 2006 shows the Veteran reported a 4 year history of progressive bilateral hearing loss.  On VA examination in March 2007, the Veteran reported being a mechanic during service and being exposed to helicopter noise.  He also reported working as a helicopter mechanic and having civilian noise exposure.  His audiogram showed a bilateral hearing loss disability.  After reviewing the record and examining the Veteran, the examiner concluded that testing done in 2004 and 2005 indicates that the Veteran's hearing loss remained stable during his period of active duty service from January 2004 to May 2005.  He opined that the Veteran's preexisting hearing loss was not aggravated by his military noise exposure based on the Veteran's report of significant military and civilian noise exposure.  The examiner further reasoned that the Veteran's hearing was stable from January 2004 to April 2005, which is the longest period of his active duty service.  

The evidence of record since the last prior final denial in April 2007 consists of the Veteran's statements and testimony, medical records and opinions, and SSA records, which show that the Veteran applied for SSA benefits due to his hearing loss disability.  In October 2010, a letter was received from a private medical doctor, who noted that the Veteran reported that he was employed by the Department of Defense and worked for the Utah National Guard for several years as a helicopter mechanic.  The Veteran related that since approximately 2001 he had increased difficulty hearing.  The examiner opined that it is likely that the Veteran's hearing loss is related to his work as a helicopter mechanic.  In a letter dated in January 2011, another private examiner noted that the Veteran worked with military aircrafts for approximately 4 years and often had long shifts, which lasted 10 to 12 hours, and was exposed to loud noise with limited ear protection.  The examiner concluded that it is at least as likely as not that the noise exposure contributed to his severe hearing loss.  

On VA examination in November 2011, the examiner noted that the evidence of record shows that the Veteran's hearing loss was stable during his longest period of active duty service from 2004 to 2005.  The examiner stated that the Veteran reported being a helicopter mechanic in the military and in his civilian life.  The VA examiner found it significant that in the 2 private opinions of record (discussed above) neither physician distinguished military noise exposure from civilian noise exposure.  Further, the VA examiner stated that the Veteran did have a significant change in hearing from 1995 to 2003 and that his 2 periods of military service in 1995 and 1997 add up to approximately 6 months of service.  The examiner concluded that without a hearing test done at both entrance and separation from service during these periods and given the Veteran's history of both military and civilian noise exposure, she could not sort out the effects of one versus the other.  For these reasons the examiner concluded that she could not resolve the issue of aggravation of the Veteran's hearing loss without resort to mere speculation.  


In a March 2012 statement, the Veteran reiterated that he had noise exposure during his various periods of service which contributed to his hearing loss disability.  In December 2012 the Veteran testified that during his employment with the Department of Defense as a helicopter mechanic, he also was required to be in the National Guard and there was no distinction between the work that he did as a civilian and as a member of the National Guard.  He worked on the same base in both capacities and claimed his hearing loss was incurred during his National Guard service.  

The evidence received since the last final rating decision in April 2007, summarized above, is cumulative or redundant of the evidence already of record at the time of the last final rating decision and does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.  The Veteran's statements and testimony that his hearing loss is related to his various periods of service is cumulative of his previous assertions of record.  As for the private opinions dated in October 2010 and November 2011, both examiners attributed the Veteran's bilateral hearing loss disability to his civilian occupation as a helicopter mechanic.  Nothing in either letter attributes hearing loss to a period of active duty service or active duty for training.  As neither examiner addressed whether the Veteran's hearing loss was incurred in or aggravated by a period of military service, this evidence is not new and material.  Similarly, the November 2011 VA examiner after examining the Veteran and reviewing the record was unable to determine whether his hearing loss disability was aggravated by a period of service.  This evidence does not cure any prior evidentiary defect and constitutes neither positive nor negative evidence.  As such, the evidence is not new and material.  

As the additional evidence is not new and material, the claim of service connection for a bilateral hearing loss disability is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

(The Order follows on the next page.)


ORDER

The application to reopen a claim of service connection for a bilateral hearing loss disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


